Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant amendments have been filed on January 28th, 2021: amending original claims 1 and 4; canceling original claims 2 and 3; and drafting new claims 11, 12, and 13. 
Regarding Claim Interpretation Under 35 U.S.C. § 112(f), Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment filed January 28th, 2021, with respect to the language of Claim 1 reaffirms Examiner’s argument for invoking 112(f). Invoking 112(f) may still be warranted regardless of whether a “nonce” term is uses. Nonetheless, the arguments have been fully considered but are moot because the claims have been amended.
Regarding Rejections under 35 USC § 102, Applicant’s arguments with respect to claims 1 to 5 and 9 have been considered but are moot because the new grounds of rejection does not rely on the Davis reference applied in the prior rejection of record for a 102 argument anymore. 
Regarding Rejections under 35 USC § 103, Applicant’s arguments with respect to claims 6, 7 and 8 have been considered but are moot because the new grounds of rejection does not rely on the Davis reference applied in the prior rejection of record for a 102 argument anymore. 
Additionally, Applicant argues the use of Davis on both the 102 and 103 rejections do not teach a rectangularly-shaped curved slot; however, Examiner considers the rectangularly-shaped curved slot feature to have little weight, as the claimed feature only appears in the amended claims and not in the original specification. Therefore, Applicant’s arguments with respect to rectangularly-shaped curved slot have been considered but are moot because the new grounds of rejection addresses the item. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: Although the Drawings show a rectangular-shaped curved slot, the Applicant does not explicitly state that the shape of the inducement protrusion part is critical, nor does the specification call out for the slot to be rectangular. Therefore, the Examiner places the same weight on the feature as claimed as the specification does and Claim 1 is objected to. It is recommend that the Applicant removes the “rectangular-shaped curved” from the claim. 
 Additionally, claims 4 to 13 are objected to as being dependent on Claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 12, the applicant’s claim references a protrusion fixing part [0053]; however, the specification and claims that were filed on June 5th, 2019 do not reference that the protrusion fixing part must totally surround the end of the protrusion rod part, neither does the specification filed on June 5th, 2019 discuss shape of the protrusion fixing part. Therefore, “totally surrounds an end of the protrusion rod part” is considered new matter and is rejected by the Examiner. 
Regarding Claim 13, the applicant’s claim references a protrusion fixing part consisting of two sections; however, the specification and claims that were filed on June 5th, 2019 do not reference that the protrusion fixing part may consist of two separate parts, neither does the specification filed on June 5th, 2019. Therefore, “wherein the protrusion fixing part is formed in two sections…” is considered new matter and is rejected by the Examiner. 
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamio (US Patent No. 6652371).
Regarding Claim 1, Kamio teaches an air vent for a vehicle (Figure 19), comprising: a housing (11); one or more guides (15 and 14) formed in the housing (11); one or more horizontal wings (13) mounted on the guide (15 and 14) such that a front end of the one or more horizontal wings (13, Figure 19, column) is configured to be rotatable and is configured to adjust airflow up and down (Figure 21 with column 8 line 62 to column 9 line 2 and Figure 23 with column 9 lines 17 to 24); and a friction part (3b) formed on a rear end of the one or more horizontal wings (13, Figure 19), and which is configured to move in a curved direction (14b shape, column 7 lines 49 to 52) while coming in contact with the guide (15 and 14), and which is configured to fix the one or more horizontal wings when an external force is removed (column 8 lines 52 to 61 and column 9 lines 9 to 11), wherein the guide (15 and 14) 
[AltContent: textbox (Kamio: Figure 19)]
    PNG
    media_image1.png
    635
    688
    media_image1.png
    Greyscale

Additionally, Applicant has not disclosed that having a rectangular-shaped curve slot does anything more than produce the predictable result of holding the friction contact part. Since it has been held that changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the shape of the slot (14b) of Kamio and meet the claimed limitations in order to provide the predictable results such that the friction part is inserted into the inducement insertion part. 
Regarding Claim 11, as applied to claim 1, Kamio further teaches wherein the inducement insertion part (inner surfaces of 14b) is formed having the curved shape such as to have a length in a .
Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamio (US Patent No. 6652371) in view of Davis (US Patent No. 6685555). 
Regarding Claim 4, as applied to claim 1, Kamio further teaches the air vent of claim 1, wherein the horizontal wing (13) comprises: a wing front end part disposed between the guide body (15 and 14) and covering the inducement protrusion (14 as a whole); a wing rear end part extended rearward from the wing front end part (Figure 19), and having the friction part (3b) formed thereon; and a wing coupling part (3a, 13a) formed on the wing front end part (13), and is configured to be rotatably pin-coupled to the guide mounting part (Figure 19) but fails to teach having a smaller length than the wing front end part so as not to interfere with the guide inducement part.
Davis teaches having a smaller length than the wing front end part (Figure 1) so as not to interfere with the guide inducement part (38, Figure 1) to facilitate interconnection of these components (column 2 lines 64 to 66).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the wings of Kamio to include having a smaller length than the wing front end part so as not to interfere with the guide inducement part in view of the teachings of Davis to facilitate interconnection of these components.
Claims 5, 6, 7, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamio (US Patent No. 6652371) in view of Davis (US Patent No. 6685555) as applied claim 4 and in further view of Osada (US Publication No. 20040002298) and Park (US Patent No. 9358860).
Regarding Claim 5, as applied to claim 4, the combined teachings teach the invention as described above but fails to teach wherein the friction part comprises: a friction rear protrusion protruded rearward from the wing rear end part; a friction-side protrusion protruded laterally from the 
Osada teaches wherein the friction part comprises: a friction rear protrusion (annotated Figure 12) protruded rearward from the wing rear end part (108b, annotated Figure 12); a friction-side protrusion (112) protruded laterally from the friction rear protrusion (annotated Figure 12, paragraph 0071) so the louvers turn (paragraph 0075).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the friction part of the combined invention to include wherein the friction part comprises: a friction rear protrusion protruded rearward from the wing rear end part; a friction-side protrusion protruded laterally from the friction rear protrusion in view of the teachings of Osada so the louvers turn.
Park teaches and a friction contact part (140) and inserted into the inducement insertion part (annotated Figure 5) to maintain contact with the inducement insertion part (annotated Figure 5) so that the uniform operational force can be ensured (column 3 lines 49 to 52). 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the friction part of the combined invention to include and a friction contact part mounted on the friction-side protrusion and inserted into the inducement insertion part to maintain contact with the inducement insertion part in view of the teachings of Park so that the uniform operational force can be ensured. 
Regarding Claim 6, as applied to claim 5, the combined teachings teach the invention as described above but fails to teach wherein the friction contact part is made of a softer material than the inducement insertion part.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the friction part of the combined invention to include wherein the friction contact part is made of a softer material than the inducement insertion part in view of the further teachings of Park so the vanes can be smoothly rotated, thereby improving operational feeling.
Regarding Claim 7, as applied to claim 6, the combined teachings teach the invention as described above but fails to teach wherein the friction contact part has a ring shape to cover the friction-side protrusion, and is made of an elastic material or rubber.
Park further teaches wherein the friction contact part (140) has a ring shape (column line 3 lines 22 to 28, “predictable shape”) to cover the friction-side protrusion, and is made of an elastic material or rubber to obtain smooth feeling at operation of the knob (column 3 lines 19 to 21).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the friction part of the combined invention to include wherein the friction contact part has a ring shape to cover the friction-side protrusion, and is made of an elastic material or rubber to obtain smooth feeling at operation of the knob in view of the further teachings of Park so the vanes can be smoothly rotated, thereby improving operational feeling.
[AltContent: textbox (Combined Teachings: Figure 1
Kamio: Figure 19
Park: Figure 5
Davis: Figure 4
Osada: Figure 12)]
    PNG
    media_image2.png
    926
    1072
    media_image2.png
    Greyscale

Regarding Claim 8, as applied to claim 6, the combined teachings teach the invention as described above and further teaches wherein the friction-side protrusion (combined teachings Figure 1) comprises: a protrusion rod part formed through the friction contact part (combined teachings Figure 1); and a protrusion fixing part protruded laterally from an end of the protrusion rod part (combined teachings Figure 1), and is configured to support the friction contact part (combined teachings Figure 1).
Regarding Claim 9, as applied to claim 5, the combined teachings teach the invention as described above but fails to teach wherein the friction-side protrusion and the friction contact part are configured to be injection-molded as one body.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined invention to include the vanes may be made of an injection molded thermoplastic material in view of the further teachings of Davis so each vane may have any suitable configuration to facilitate interconnection, additionally teaching in the combined teachings wherein the friction-side protrusion and the friction contact part are configured to be injection-molded as one body. 
Regarding Claim 10, as applied to claim 5, the combined teachings teach the invention as described above but fails to teach wherein the friction contact part has a diameter larger than a width of the inducement insertion part.
Park further teaches an overlap between the hinge shaft (221) of the vane (220) and the hinge hole (231) of the spacer (230) to adjust the horizontal operating force of the vane in the conventional vehicle air vent (paragraph 0007). 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings to include an overlap in view of the further teachings of Park to adjust the horizontal operating force of the vane in the conventional vehicle air vent, additionally teaching in the combined teachings wherein the friction contact part has a diameter larger than a width of the inducement insertion part.
Regarding Claim 12, as applied to claim 8, the combined teachings teach the invention as described above and further teach .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kamio (US Patent No. 6652371) in view of Davis (US Patent No. 6685555), Osada (US Publication No. 20040002298), and Park (US Patent No. 9358860) as applied to claim 8 and in further view of Koyama (US Patent No 5584098).
Regarding Claim 13, the combined teachings teach the invention as described above but fail to teach wherein the protrusion fixing part is formed in two sections, with a first of the two sections formed having an annular shape with a first width on one half of the end of the protrusion rod part, and with a second of the two sections formed having an annular shape with a second width on an opposite half of the end of the protrusion rod part, wherein the second width is greater than the first width.
Koyama teaches wherein the protrusion fixing part (end of rod, 26) is formed in two sections, with a first of the two sections (annotated Figure 6) formed having an annular shape (annotated Figure 6) with a first width on one half of the end of the protrusion rod part (annotated Figure 6, column 5 lines 25 to 36, one projection would mean there would only be an exposed round shaft portion on the bottom of the rod part), and with a second of the two sections formed having an annular shape (26, annotated Figure 6) with a second width on an opposite half of the end of the protrusion rod part (11), wherein the second width is greater than the first width (annotated Figure 6, 26 width is greater than what an exposed round shaft width would be) so that boss is prevented from being disengaged from support shaft (column 5 lines 50 to 52).  
[AltContent: textbox (Koyama: Figure 6)]
    PNG
    media_image3.png
    323
    397
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings to include wherein the protrusion fixing part is formed in two sections, with a first of the two sections formed having an annular shape with a first width on one half of the end of the protrusion rod part, and with a second of the two sections formed having an annular shape with a second width on an opposite half of the end of the protrusion rod part, wherein the second width is greater than the first width in view of the teachings of Koyama so that boss is prevented from being disengaged from support shaft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shibata (US Publication No 20050239391) teaches a register for air conditioning.
Mochizuki (US Publication No 20060073781) teaches a louver apparatus.
Ogura (US Patent No 7604533) teaches a register for air conditioning. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762